DETAILED ACTION
This is a response to Applicant’s Arguments filed 10/06/2021. Claims 4 and 8 are cancelled. Claims 1-3, 5-7, 9-10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Arguments
Applicant's arguments filed on 10/6/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive. 
 	Regarding claim(s) 1, Applicant, in pages 5-10 of the remarks, argues that the cited reference fails to teach:  
“the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH,  
the transmit power of the PUCCH is given based on at least a parameter DELTA.sub.x, and  
the parameter DELTA.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH” as recited in claim 1. 

As for limitation “the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH”, Han [0079] teaches:  Frequency hopping across slots may be turned off by predetermined or dedicated RRC signaling. 
As for limitations “the transmit power of the PUCCH is given based on at least a parameter DELTA.sub.x, and the parameter DELTA.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH”, Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e., parameter DELTA.sub.x = 0. 
Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, for the case when frequency hopping is not applied.   Conversely, DELTA.sub.x ≠ 0, when frequency-hopping is applied. The PUCCH transmit power formula (Equation 2, paragraph 0110), would include parameter DELTA.sub.x, which would be based on whether frequency-hopping is applied, and which would be part of any or all parameters listed.) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Han”.

Regarding the method of claim 1, Han teaches:
A terminal apparatus comprising: 
a receiver configured to receive first RRC signaling; 
a controller configured to determine transmit power of a PUCCH; and 
a transmitter configured to transmit uplink control information on the PUCCH (Han Fig.1, [0027 – 0032] UE 104 terminal with eNB 112 configured to communicate via over-the-air interface.)
wherein 
the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH (Han [0079]: Frequency hopping across slots may be turned off by predetermined or dedicated RRC signaling. ), 
the transmit power of the PUCCH is given based on at least a parameter DELTA.sub.x, and 
the parameter DELTA.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH (Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e. parameter DELTA.sub.x = 0. 
Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, when frequency hopping is not applied. The PUCCH transmit power formula (Equation 2, paragraph 0110), would include parameter DELTA.sub.x which would be based on whether frequency-hopping is applied, and which would be part of any or all parameters listed.)

Regarding the method of claim 3, Han teaches:
The terminal apparatus according to claim 1, wherein 
in a case that the frequency hopping is applied to the PUCCH, the parameter DELTA.sub.x x is given based on at least second RRC (Han [0079]: When the RRC signal indicates that frequency hopping is applied, then the PUCCH transmit power formula will include a frequency-hopping contribution, e.g. DELTA.sub.x ≠ 0, defined by the dedicated RRC signaling.) 
in a case that the frequency hopping is not applied to the PUCCH, the parameter DELTA.sub.x is zero (Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e. DELTA.sub.x = 0. Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, when frequency hopping is not applied.)


Regarding the method of claim 5, Han teaches:
A base station apparatus comprising: 
a transmitter configured to transmit first RRC signaling; and  
44a receiver configured to receive uplink control information transmitted on a PUCCH (Han Fig.1, [0027 – 0032] the eNB 112 is configured with the UE 104 terminal.) wherein 
the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH (Han [0079]: Frequency hopping across slots may be turned off by predetermined or dedicated RRC signaling. ), 

the parameter DELTA.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH (Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e., parameter DELTA.sub.x = 0.  Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, when frequency hopping is not applied. The PUCCH transmit power formula (Equation 2, paragraph 0110), would include parameter DELTA.sub.x which would be based on whether frequency-hopping is applied, which would be part of any or all parameters listed.) 

Regarding the method of claim 7, Han teaches:
The base station apparatus according to claim 5, wherein 
in a case that the frequency hopping is applied to the PUCCH, the parameter DELTA.sub.x  is given based on at least second RRC signaling (Han [0079]: When the RRC signal indicates that frequency hopping is applied, then the PUCCH transmit power formula will include a frequency-hopping contribution, e.g. DELTA.sub.x ≠ 0, defined by the dedicated RRC signaling.) and 
in a case that the frequency hopping is not applied to the PUCCH, the parameter DELTA.sub.x is zero (Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e. parameter DELTA.sub.x = 0. Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, when frequency hopping is not applied.)

Regarding the method of claim 9, Han teaches:
A communication method used for a terminal apparatus, the communication method comprising the steps of: 
receiving first RRC signaling; 
determining transmit power of a PUCCH; and 
transmitting uplink control information on the PUCCH (Han Fig.1, [0027 – 0032]: UE 104 terminal with eNB 112 configured to communicate via over-the-air interface wherein 
the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH (Han [0079]: Frequency hopping across slots may be turned off by predetermined or dedicated RRC signaling.) , 
the transmit power of the PUCCH is given based on at least a parameter DELTA.sub.x, and 
the parameter DELTA.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH (Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e. parameter DELTA.sub.x = 0. Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, when frequency hopping is not applied. The PUCCH transmit power formula (Equation 2, paragraph 0110), would include parameter DELTA.sub.x which would be based on whether frequency-hopping is applied, which would be part of any or all parameters listed.)

Regarding the method of claim 10, Han teaches:
A communication method used for a base station apparatus, the communication method comprising the steps of: 
transmitting first RRC signaling; and 
receiving uplink control information transmitted on a PUCCH (Han Fig.1, [0027 – 0032]: the eNB 112 is configured with the UE 104 terminal. wherein 
the first RRC signaling includes information indicating whether or not frequency hopping is applied to the PUCCH (Han [0079]: Frequency hopping across slots may be turned off by predetermined or dedicated RRC signaling.), 
transmit power of the PUCCH is given based on at least a parameter DELTA.sub.x, and 
the parameter DELTA.sub.x is given based on at least whether or not the frequency hopping is applied to the PUCCH (Han implicitly teaches: When the RRC signal indicates that frequency hopping is turned off (or not applied), the transmitter is not in frequency-hopping mode. Then the transmitter would not consider or apply any power adjustment due to frequency-hopping. In other words, the PUCCH transmit power formula will NOT include a frequency-hopping contribution, i.e. parameter DELTA.sub.x = 0. Therefore, parameter DELTA.sub.x should be absent, or DELTA.sub.x = 0, when frequency hopping is not applied. The PUCCH transmit power formula (Equation 2, paragraph 0110), would include parameter DELTA.sub.x which would be based on whether frequency-hopping is applied, which would be part of any or all parameters listed.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Han et al. (US 20140029533A1), hereinafter “Han”, in view of Shin et al. (US 20110141928), hereinafter “Shin”.

Regarding the method of claim 2, Han teaches:
The terminal apparatus according to claim 1, wherein 
the parameter DELTA.sub.x, is further given based on at least PUCCH format F of the PUCCH (Han 0079]: DELTA.sub.x is based on whether frequency-hopping is applied (DELTA.sub.x=0)  may be provided by higher layers, where each PUCCH format F’ is defined by Table 5.4-1 of 3GPP TS 36.211 specification)
Han does not teach: 
the PUCCH format F includes at least a first PUCCH format used to transmit the uplink control information of two bits or less, and a second PUCCH format used to transmit the uplink control information of three bits or more.
	However, Shin teaches: 
the PUCCH format F includes at least a first PUCCH format used to transmit the uplink control information of two bits or less, and a second PUCCH format used to transmit the uplink control information of three bits or more (Shin 0029]: In this embodiment, the uplink to the eNB may include one mode of operation wherein frequency hopping can be applied to transmission by a UE. For example, UE 101 may be configured to provide UCI to eNB170. UCI consists of HARQ –ACK/NACK which may be 1 or 2 bits, channel status reporting including CQI or PMI and/or RI which may be 4-11 bots when transmitted on a PUCCH, and a SR which may be 1 bit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shin into the method of Han in order to improve on the efficiency of the uplink by associating layer 1/layer2 (L1/2) uplink information (UCI) to support the UL transmission, downlink (DL) transmission, scheduling, multiple-input-multiple output, etc. (Shin [0029]).

Regarding the method of claim 6, Han teaches:
The base station apparatus according to claim 5, wherein 
the parameter DELTA.sub.x is further given based on at least PUCCH format F of the PUCCH (Han 0079]: DELTA.sub.x is based on whether frequency-hopping is applied (DELTA.sub.x=0)  may be provided by higher layers, where each PUCCH format F’ is defined by Table 5.4-1 of 3GPP TS 36.211 specification)
Han does not teach: 
the PUCCH format F includes at least a first PUCCH format used to transmit the uplink control information of two bits or less, and a second PUCCH format used to transmit the uplink control information of three bits or more.
	However, Shin teaches: 
the PUCCH format F includes at least a first PUCCH format used to transmit the uplink control information of two bits or less, and a second PUCCH format used to transmit the uplink control information of three bits or more (Shin 0029]: In this embodiment, the uplink to the eNB may include one mode of operation wherein frequency hopping can be applied to transmission by a UE. For example, UE 101 may be configured to provide UCI to eNB170. UCI consists of HARQ –ACK/NACK which may be 1 or 2 bits, channel status reporting including CQI or PMI and/or RI which may be 4-11 bots when transmitted on a PUCCH, and a SR which may be 1 bit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Shin into the method of Han in order to improve on the efficiency of the uplink by associating layer 1/layer2 (L1/2) uplink information (UCI) to support the UL transmission, downlink (DL) transmission, scheduling, multiple-input-multiple output, etc. (Shin [0029]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
3GPP TS 36.211 (ETSI TS 136.213, v14.2.0 (2017-04), LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (3GPP TS 36.211 version 14.2.0 Release 14)) where each PUCCH format F’ is defined by Table 5.4-1, page 33.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461